DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner notes the amendment to the title filed December 2, 2021. The amended title has been accepted.
Drawings
	Examiner notes the drawing objects of the Office Action dated September 2, 2021 are withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13, 17, 19, and 21-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (U.S. Pub. No. 2019/0189881 A1) in view of Ozeki et al. (U.S. Pub. No. 2017/0154880 A1).
Regarding claim 12, Kawabata discloses a light source device comprising: 
a first substrate which is thermally conductive (FIG. 7: 3, see paragraph 0045);
a light emitting element (FIG. 7: 1, see paragraph 0046); and
a bonding layer provided between the first substrate and the light emitting element (FIG. 7: 4/5, see paragraph 0045),
wherein the bonding layer includes:
	a first portion which comprises a bump (FIG. 7: 5, see paragraph 0045); and
	a second portion containing AuSn alloy (FIG. 7: 4, see paragraph 0045 and paragraph 0058 - metal 4 may be AuSn).
Kawabata discloses various materials and combinations of materials that can be used for the bump and solder (see paragraph 0130), including disclosing a number of bump materials that contain Ag (see paragraph 0130, Cu-Ag-Au, for example, contains Ag).
Furthermore, Ozeki discloses a bonding layer comprising a silver bump material (FIG. 1C: 51, see paragraph 0059). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Ozeki to select the known materials Ag as the bump material for use as bonding material between a substrate and a semiconductor element, and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) 
Regarding claim 13, Kawabata discloses the first portion is surrounded by the second portion (FIG. 7: bumps 5 are surrounded by metal 4).
Regarding claim 17, Kawabata discloses a light source device comprising:
a first substrate which is thermally conductive (FIG. 7: 3, see paragraph 0045);
a light emitting element (FIG. 7: 1, see paragraph 0046); and
a bonding layer provided between the first substrate and the light emitting element (FIG. 7: 4/5, see paragraph 0045),

	a third portion containing a first metal (FIG. 7: 5, see paragraph 0045); and
	a second portion containing a sintered body of a second metal that contains Cu (FIG. 7: 4, see paragraph 0045 and paragraph 0058 - metal 4 may include SnAgCu solder).
Kawabata discloses various materials for the bump, but does not explicitly disclose an Ag containing bump with the Cu containing solder. However, Ozeki discloses a bonding layer comprising a silver bump material (FIG. 1C: 51, see paragraph 0059). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Ozeki to select the known materials Ag as the bump material for use as bonding material between a substrate and a semiconductor element, and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 19, Kawabata discloses a second substrate which is insulative and provided between the light emitting element and the bonding layer (FIG. 7: 2, see paragraph 0051).
Regarding claim 21, Kawabata discloses the first portion has a ball-like shape (FIG. 7: 5, see also Fig. 2A).
Regarding claim 22, Kawabata discloses a height of the first portion is in a range between 25µm and 70µm (see paragraph 0080).
Applicant claims a range of 35µm to 50µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Kawabata to arrive at a height satisfying the claim limitation. The motivation to do so is that Applicant’s range lies inside the range disclosed by Kawabata, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 23, Kawabata, as previously modified by Ozeki, discloses the first portion comprises a metallic bump that contains Ag in a concentration higher than any other metal (combination as set forth above provides for an Ag bump), and the first portion has a melting point higher than the second portion (see paragraph 0008).
Regarding claim 24, Kawabata, as previously modified by Ozeki, discloses the first portion comprises a metallic bump that contains Ag in a concentration higher than any other metal (combination as set forth above provides for an Ag bump), and the first portion has a melting point higher than the second portion (see paragraph 0008).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (U.S. Pub. No. 2019/0189881 A1) in view of Ozeki et al. (U.S. Pub. No. 2017/0154880 A1) as applied to claim 12 above, and further in view of Zhang (U.S. Pub. No. 2015/0102483 A1).
Regarding claim 14, Kawabata discloses the first portion is disposed at least at an outer edge of the bonding layer as seen in a top view (FIG. 7: bumps 5 at the corners and middle edges).
Kawabata is silent in regards to first portion disposed at a center of the bonding layer as seen in a top view. 
Zhang discloses the first portion is disposed at a center of the bonding layer as seen in top view (FIG. 2: 133, see paragraph 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Zhang to the teachings of Kawabata so as to provide high routing capability without sacrificing reliability (see paragraph 0026). 
Regarding claim 15, Kawabata discloses the bonding layer has a quadrangular shape as seen in a top view (FIG. 7: 4, see paragraph 0121), and the first portion is disposed at least at corners of the bonding member (FIG. 7: bumps 5 disposed at corners of 4).

Zhang discloses the first potion disposed at an intersection point of diagonals of the bonding member (FIG. 2: 133, see paragraph 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Zhang to the teachings of Kawabata so as to provide high routing capability without sacrificing reliability (see paragraph 0026).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (U.S. Pub. No. 2019/0189881 A1) in view of Ozeki et al. (U.S. Pub. No. 2017/0154880 A1) and Iseki (U.S. Pub. No. 2016/0089752 A1).
Regarding claim 16, Kawabata discloses a light source device comprising:
a first substrate which is thermally conductive (FIG. 7: 3, see paragraph 0045);
a light emitting element (FIG. 7: 1, see paragraph 0046); and
a bonding layer provided between the first substrate and the light emitting element (FIG. 7: 4/5, see paragraph 0045),
wherein the bonding layer is formed using an alloy containing Ag, Au, and Sn (FIG. 7: 4/5, see paragraph 0058, metal material 4 may be AuSn including Ag), and includes a bump and a portion surrounding the bump (FIG. 7: bump portion 5 surrounded by solder portion 4).
Kawabata discloses various materials for the bump and surrounding portion however does not explicitly disclose the bump containing Ag in a concentration higher than Au or Sn and Ag is lower in concentration than Au or Sn in the portion surrounding the bump.
Ozeki discloses a bonding layer comprising a silver bump material (FIG. 1C: 51, see paragraph 0059). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Ozeki to select the known materials Ag as the bump material for use as bonding material between a substrate and a semiconductor element, and the selection of a known material based on its suitability for its intended use prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Iseki discloses a AuSnAg solder material where Ag is lower in concentration than Au or Sn (see paragraph 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Iseki to select the known solder material of Iseki as the material surrounding the bump, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection set forth above in view of the Ozeki reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819